0 CO NY DA WH BR W HB /

NY NY NY NY KY NY YY DN Be He Be me Se Se ese oe ey
oOo AD MW F WwW NY YF DO BH DDH NH BR WB KF OO

 

 

The Honorable Richard A. Jones

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA, NO. CR18-5044 RAJ

Plaintiff ORDER TERMINATING

DEFENDANT'S

PARTICIPATION IN DREAM

PATRICIA LEE ZEECK, PROGRAM AND DISMISSING
CRIMINAL CHARGES BASED ON

Defendant. SUCCESSFUL COMPLETION

OF DREAM PROGRAM

Vv.

 

 

The above-named defendant entered guilty pleas to Count 4 and Count 9 of the
Indictment pursuant to a plea agreement authorizing post-plea/pre-adjudication to enable
the defendant’s participation in the Drug Reentry Alternative Model (DREAM) program.
A United States District Judge accepted the plea and maintained jurisdiction to enable
defendant’s participation in the DREAM program under which program defendant’s
compliance with the terms of supervision is overseen by the DREAM Executive Review
Team.

The DREAM Executive Review Team, including the undersigned United States
District Judge, has determined that defendant has successfully completed the DREAM
program and therefore should receive the benefits specified in defendant’s plea
agreement and DREAM contract. Therefore, based on defendant’s successful completion

ORDER TERMINATING DEFENDANT’S PARTICIPATION UNITED STATES ATTORNEY

IN DREAM PROGRAM AND DISMISSING CHARGES 700 STEWART ST., SUITE 5220
SEATTLE, WASHINGTON 98101

ZEECK/CR18-5044RAJ - 1 (206) 553-7970
oOo Oo Yt DH NH BP WW PB =

NY NY NY NY KH NY LY VY DO Se Re Rm ee ee a a
oO ND NA FW HY KF DO wef DD NH BR WwW PB YH CO

 

 

of the DREAM program, in accordance with the terms of defendant’s plea agreement and
DREAM contract:

IT IS HEREBY ORDERED that defendant’s participation in the DREAM
program is terminated.

IT IS FURTHER ORDERED that pursuant to Federal Rule of Criminal Procedure
11(d)(2)(B), on defendant’s request, a fair and just reason having been demonstrated by
defendant’s successful completion of the DREAM program, that defendant’s guilty plea
is withdrawn.

FURTHERMORE, IT IS ORDERED that pursuant to Federal Rule of Criminal
Procedure 48(a), on motion of the government, good cause having been shown by
defendant’s successful completion of the DREAM program, that the criminal charges

against defendant in the above-captioned case are dismissed with prejudice.

DATED this 1a? Ae day of fads | , 2019,

hla.

The Honorable Richard AS) nes
United States District aa
Western District of Washington
DREAM Judicial Officer

 

ORDER TERMINATING DEFENDANT’S PARTICIPATION UNITED STATES ATTORNEY

IN DREAM PROGRAM AND DISMISSING CHARGES. 700 STEWART ST., SUITE 5220
SEATTLE, WASHINGTON 98101

ZEECK/CR18-5044RAJ - 2 (206) 553-7970
